955 F.2d 44
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Betty J. CHALFANT, Plaintiff-Appellant,v.PARTHENON TRAVEL SERVICES, INC. and Hospital Corporation ofAmerica, Defendants-Appellees.
No. 91-5536.
United States Court of Appeals, Sixth Circuit.
Feb. 18, 1992.

Before RALPH B. GUY, Jr., and ALAN E. NORRIS and BATCHELDER, Circuit Judges.
PER CURIAM.


1
Plaintiff, Betty J. Chalfant, appeals from the order of the district court granting summary judgment to her former employers, the defendants, on her claims that her termination was the product of sex discrimination and retaliation.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendants.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum opinion of April 5, 1991.